              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                       3:19CV349-GCM-DCK

AARON ZECKOSKI,                     )
                                    )
     Plaintiff,                     )
                                    )
vs.                                 )                   ORDER
                                    )
ELSEVIER INC., RELX INC.,           )
SUPPLEMENTAL RELX INC. US           )
SEVERANCE PLAN, RELX INC.           )
EMPLOYEE BENEFITS COMMITTEE, )
                                    )
     Defendants.                    )
____________________________________)

       This matter is before the Court upon the Memorandum and Recommendation
of United States Magistrate David C. Keesler, filed October 9, 2020. The parties
were advised that pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72 of the Federal
Rules of Civil Procedure, written objections to the Memorandum and
Recommendation must be filed within 14 days after service of the same. Despite
two extensions of the objection deadline, no objections have been filed.
       After an independent and thorough review of the magistrate’s Memorandum,
the court concludes that there is no clear error on the face of the record and the
recommendation to deny Defendants’ Motion to Dismiss the Complaint and in the
Alternative for Summary Judgment is affirmed.
       IT IS THEREFORE ORDERED that the Memorandum and Recommendation
is hereby AFFIRMED.




     Case 3:19-cv-00349-GCM-DCK Document 27 Filed 12/02/20 Page 1 of 1
